PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                _____________

                No. 20-3214
               _____________

JIM BOGNET, DONALD K. MILLER, DEBRA MILLER,
       ALAN CLARK, JENNIFER CLARK,
                             Appellants

                     v.

SECRETARY COMMONWEALTH OF PENNSYLVANIA;
      ADAMS COUNTY BOARD OF ELECTIONS;
   ALLEGHENY COUNTY BOARD OF ELECTIONS;
   ARMSTRONG COUNTY BOARD OF ELECTIONS;
BEAVER COUNTY BOARD OF ELECTIONS; BEDFORD
  COUNTY BOARD OF ELECTIONS; BERKS COUNTY
 BOARD OF ELECTIONS; BLAIR COUNTY BOARD OF
    ELECTIONS; BRADFORD COUNTY BOARD OF
      ELECTIONS; BUCKS COUNTY BOARD OF
      ELECTIONS; BUTLER COUNTY BOARD OF
     ELECTIONS; CAMBRIA COUNTY BOARD OF
    ELECTIONS; CAMERON COUNTY BOARD OF
     ELECTIONS; CARBON COUNTY BOARD OF
      ELECTIONS; CENTRE COUNTY BOARD OF
     ELECTIONS; CHESTER COUNTY BOARD OF
     ELECTIONS; CLARION COUNTY BOARD OF
   ELECTIONS; CLEARFIELD COUNTY BOARD OF
     ELECTIONS; CLINTON COUNTY BOARD OF
    ELECTIONS; COLUMBIA COUNTY BOARD OF
   ELECTIONS; CRAWFORD COUNTY BOARD OF
  ELECTIONS; CUMBERLAND COUNTY BOARD OF
     ELECTIONS; DAUPHIN COUNTY BOARD OF
   ELECTIONS; DELAWARE COUNTY BOARD OF
 ELECTIONS; ELK COUNTY BOARD OF ELECTIONS;
  ERIE COUNTY BOARD OF ELECTIONS; FAYETTE
 COUNTY BOARD OF ELECTIONS; FOREST COUNTY
BOARD OF ELECTIONS; FRANKLIN COUNTY BOARD
    OF ELECTIONS; FULTON COUNTY BOARD OF
      ELECTIONS; GREENE COUNTY BOARD OF
  ELECTIONS; HUNTINGDON COUNTY BOARD OF
     ELECTIONS; INDIANA COUNTY BOARD OF
    ELECTIONS; JEFFERSON COUNTY BOARD OF
     ELECTIONS; JUNIATA COUNTY BOARD OF
  ELECTIONS; LACKAWANNA COUNTY BOARD OF
   ELECTIONS; LANCASTER COUNTY BOARD OF
   ELECTIONS; LAWRENCE COUNTY BOARD OF
     ELECTIONS; LEBANON COUNTY BOARD OF
      ELECTIONS; LEHIGH COUNTY BOARD OF
     ELECTIONS; LUZERNE COUNTY BOARD OF
    ELECTIONS; LYCOMING COUNTY BOARD OF
     ELECTIONS; MCKEAN COUNTY BOARD OF
      ELECTIONS; MERCER COUNTY BOARD OF
      ELECTIONS; MIFFLIN COUNTY BOARD OF
     ELECTIONS; MONROE COUNTY BOARD OF
  ELECTIONS; MONTGOMERY COUNTY BOARD OF
    ELECTIONS; MONTOUR COUNTY BOARD OF

                    -2-
 ELECTIONS; NORTHAMPTON COUNTY BOARD OF
 ELECTIONS; NORTHUMBERLAND COUNTY BOARD
     OF ELECTIONS; PERRY COUNTY BOARD OF
  ELECTIONS; PHILADELPHIA COUNTY BOARD OF
 ELECTIONS; PIKE COUNTY BOARD OF ELECTIONS;
      POTTER COUNTY BOARD OF ELECTIONS;
   SCHUYLKILL COUNTY BOARD OF ELECTIONS;
      SNYDER COUNTY BOARD OF ELECTIONS;
    SOMERSET COUNTY BOARD OF ELECTIONS;
     SULLIVAN COUNTY BOARD OF ELECTIONS;
  SUSQUEHANNA COUNTY BOARD OF ELECTIONS;
   TIOGA COUNTY BOARD OF ELECTIONS; UNION
     COUNTY BOARD OF ELECTIONS; VENANGO
COUNTY BOARD OF ELECTIONS; WARREN COUNTY
   BOARD OF ELECTIONS; WASHINGTON COUNTY
BOARD OF ELECTIONS; WAYNE COUNTY BOARD OF
ELECTIONS; WESTMORELAND COUNTY BOARD OF
     ELECTIONS; WYOMING COUNTY BOARD OF
ELECTIONS; YORK COUNTY BOARD OF ELECTIONS


     DEMOCRATIC NATIONAL COMMITTEE,
                              Intervenor
          ______________________

    On Appeal from the United States District Court
       for the Western District of Pennsylvania
           District Court No. 3-20-cv-00215
      District Judge: Honorable Kim. R. Gibson
             _______________________


                          -3-
     Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                    November 9, 2020

  Before: SMITH, Chief Judge, SHWARTZ and SCIRICA,
                     Circuit Judges

                (Filed: November 13, 2020)

Brian W. Barnes
Peter A. Patterson
David H. Thompson
Cooper & Kirk
1523 New Hampshire Avenue, N.W.
Washington, D.C. 20036
       Counsel for Appellants

Mark A. Aronchick
Michele D. Hangley
Robert A. Wiygul
Hangley Aronchick Segal Pudlin & Schiller
One Logan Square
18th & Cherry Streets, 27th Floor
Philadelphia, PA 19103

J. Bart DeLone
Sean A. Kirkpatrick
Keli M. Neary
Office of Attorney General of Pennsylvania
Strawberry Square
Harrisburg, PA 17120
                            -4-
Dimitrios Mavroudis
Jessica Rickabaugh
Joe H. Tucker, Jr.
Tucker Law Group
Ten Penn Center
1801 Market Street, Suite 2500
Philadelphia, PA 19103
       Counsel Secretary Commonwealth of
       Pennsylvania

Elizabeth A. Dupuis
Molly E. Meachem
Babst Calland
330 Innovation Boulevard
Suite 302
State College, PA 16803
       Counsel for Armstrong, Bedford, Blair, Centre
       Columbia, Dauphin, Fayette, Huntingdon,
       Indiana, Lackawanna, Lawrence, Northumberland,
       Venango, and York County Boards of Elections

Christine D. Steere
Deasey Mahoney & Valentini
103 Chesley Drive
Lafayette Building, Suite 101
Media, PA 19063
       Counsel for Berks County Board of Elections


                            -5-
Edward D. Rogers
Elizabeth V. Wingfield
Ballard Spahr
1735 Market Street, 51st Floor
Philadelphia, PA 19103
       Counsel for Delaware County Board of Elections

Stephen B. Edwards
Frank J. Lavery, Jr.
Andrew W. Norfleet
Lavery Law
225 Market Street
Suite 304, P.O. Box 1245
Harrisburg, PA 17108
       Counsel for Franklin and Perry
       County Boards of Elections

Thomas R. Shaffer
Glassmire & Shaffer Law Offices
5 East Third Street
P.O. Box 509
Coudersport, PA 16915
       Counsel for Potter County Board of Elections

Marc E. Elias
Uzoma Nkwonta
Courtney A. Elgart
Perkins Coie
700 13th Street, N.W. Suite 800
                            -6-
Washington, D.C. 20005
     Counsel for Intervenor Democratic National
     Committee

                  _____________________

                  OPINION OF THE COURT
                  _____________________

SMITH, Chief Judge.

       A share in the sovereignty of the state, which is
       exercised by the citizens at large, in voting at
       elections is one of the most important rights of
       the subject, and in a republic ought to stand
       foremost in the estimation of the law.—
       Alexander Hamilton1

       The year 2020 has brought the country unprecedented
challenges. The COVID-19 pandemic, which began early this
year and continues today, has caused immense loss and vast
disruption. As this is a presidential election year, the pandemic
has also presented unique challenges regarding where and how
citizens shall vote, as well as when and how their ballots shall
be tabulated. The appeal on which we now rule stems from the
disruption COVID-19 has wrought on the national elections.
We reach our decision, detailed below, having carefully

1
 Second Letter from Phocion (April 1784), reprinted in 3 The
Papers of Alexander Hamilton, 1782–1786, 530–58 (Harold C.
Syrett ed., 1962).
                               -7-
considered the full breadth of statutory law and constitutional
authority applicable to this unique dispute over Pennsylvania
election law. And we do so with commitment to a proposition
indisputable in our democratic process: that the lawfully cast
vote of every citizen must count.

        I.     BACKGROUND & PROCEDURAL HISTORY

   A. The Elections and Presidential Electors Clause

         The    U.S.    Constitution    delegates     to   state
“Legislature[s]” the authority to regulate the “Times, Places
and Manner of holding Elections for Senators and
Representatives,” subject to Congress’s ability to “make or
alter such Regulations.” U.S. Const. art. I, § 4, cl. 1. This
provision is known as the “Elections Clause.” The Elections
Clause effectively gives state governments the “default”
authority to regulate the mechanics of federal elections, Foster
v. Love, 522 U.S. 67, 69 (1997), with Congress retaining
“exclusive control” to “make or alter” any state’s regulations,
Colegrove v. Green, 328 U.S. 549, 554 (1946). Congress has
not often wielded this power but, “[w]hen exercised, the action
of Congress, so far as it extends and conflicts with the
regulations of the State, necessarily supersedes them.” Ex
Parte Siebold, 100 U.S. 371, 384, 399 (1879) (“[T]he
Constitution and constitutional laws of the [United States] are
. . . the supreme law of the land; and, when they conflict with
the laws of the States, they are of paramount authority and
obligation.”). By statute, Congress has set “[t]he Tuesday next
after the 1st Monday in November, in every even numbered
year,” as the day for the election. 2 U.S.C. § 7.

                              -8-
       Much like the Elections Clause, the “Electors Clause”
of the U.S. Constitution provides that “[e]ach State shall
appoint, in such Manner as the Legislature thereof may direct,
a Number of [Presidential] Electors.” U.S. Const. art. II, § 1,
cl. 2. Congress can “determine the Time of chusing the
Electors, and the Day on which they shall give their Votes;
which Day shall be the same throughout the United States.”
U.S. Const. art. II, § 1, cl. 4. Congress has set the time for
appointing electors as “the Tuesday next after the first Monday
in November, in every fourth year succeeding every election
of a President and Vice President.” 3 U.S.C. § 1.

       This year, both federal statutes dictate that the day for
the election was to fall on Tuesday, November 3 (“Election
Day”).

    B. Pennsylvania’s Election Code

       In keeping with the Constitution’s otherwise broad
delegation of authority to states to regulate the times, places,
and manner of holding federal elections, the Pennsylvania
General Assembly has enacted a comprehensive elections
code. In 2019, the General Assembly passed Act 77, which
(among other things) established “no-excuse” absentee voting
in Pennsylvania2: all eligible voters in Pennsylvania may vote
by mail without the need to show their absence from their
voting district on the day of the election. 25 Pa. Stat. and Cons.
Stat. §§ 3150.11–3150.17. Under Act 77, “[a]pplications for
mail-in ballots shall be processed if received not later than five

2
 Throughout this opinion, we refer to absentee voting and
mail-in voting interchangeably.
                               -9-
o’clock P.M. of the first Tuesday prior to the day of any
primary or election.” Id. § 3150.12a(a). After Act 77, “a
completed absentee [or mail-in] ballot must be received in the
office of the county board of elections no later than eight
o’clock P.M. on the day of the primary or election” for that
vote to count. Id. §§ 3146.6(c), 3150.16(c).

   C. The Pennsylvania Supreme Court Decision

        Soon after Act 77’s passage, Donald J. Trump for
President, Inc., the Republican National Committee (“RNC”),
and several Republican congressional candidates and voters
brought suit against Kathy Boockvar, Secretary of the
Commonwealth of Pennsylvania, and all of Pennsylvania’s
county boards of elections. That suit, filed in the Western
District of Pennsylvania, alleged that Act 77’s “no-excuse”
mail-in voting regime violated both the federal and
Pennsylvania constitutions. Donald J. Trump for Pres., Inc. v.
Boockvar, No. 2:20-cv-966, 2020 WL 4920952, at *1 (W.D.
Pa. Aug. 23, 2020). Meanwhile, the Pennsylvania Democratic
Party and several Democratic elected officials and
congressional candidates filed suit in Pennsylvania’s
Commonwealth Court, seeking declaratory and injunctive
relief related to statutory-interpretation issues involving Act 77
and the Pennsylvania Election Code. See Pa. Democratic
Party v. Boockvar, 238 A.3d 345, 2020 WL 5554644, at *1
(Pa. Sept. 17, 2020).           Secretary Boockvar asked the
Pennsylvania Supreme Court to exercise extraordinary
jurisdiction to allow it to immediately consider the case, and
her petition was granted without objection. Id. at *3.


                              -10-
       Pending resolution of the Pennsylvania Supreme Court
case, Secretary Boockvar requested that the Western District
of Pennsylvania stay the federal case. Trump for Pres. v.
Boockvar, 2020 WL 4920952, at *1. The District Court
obliged and concluded that it would abstain under Railroad
Commission of Texas v. Pullman Co., 312 U.S. 496 (1941).
See Trump for Pres. v. Boockvar, 2020 WL 4920952, at *21.
The RNC then filed a motion for limited preliminary injunctive
relief asking that all mailed ballots be segregated, but the
District Court denied the motion, finding that the plaintiffs’
harm had “not yet materialized in any actualized or imminent
way.” Donald J. Trump for Pres., Inc. v. Boockvar, No. 2:20-
cv-966, 2020 WL 5407748, at *1 (W.D. Pa. Sept. 8, 2020).

        With the federal case stayed, the state court matter
proceeded. The Pennsylvania Democratic Party argued that a
combination of the COVID-19 pandemic and U.S. Postal
Service (“USPS”) mail-delivery delays made it difficult for
absentee voters to timely return their ballots in the June 2020
Pennsylvania primary election. Pa. Democratic Party, 2020
WL 5554644, at *10. The Pennsylvania Democratic Party
claimed that this voter disenfranchisement violated the
Pennsylvania Constitution’s Free and Equal Elections Clause,
art I., § 5,3 and sought, among other things, a weeklong
extension of the deadline for receipt of ballots cast by Election
Day in the upcoming general election—the same deadline for
the receipt of ballots cast by servicemembers residing overseas.

3
  The Free and Equal Elections Clause of the Pennsylvania
Constitution provides: “Elections shall be free and equal; and
no power, civil or military, shall at any time interfere to prevent
the free exercise of the right of suffrage.” Pa. Const. art. 1, § 5.
                               -11-
Id. at *2. Secretary Boockvar originally opposed the extension
deadline; she changed her position after receiving a letter from
USPS General Counsel which stated that Pennsylvania’s ballot
deadlines were “incongruous with the Postal Service’s delivery
standards,” and that to ensure that a ballot in Pennsylvania
would be received by 8:00 P.M. on Election Day, the voter
would need to mail it a full week in advance, by October 27,
which was also the deadline to apply for a mail-in ballot. Id.
at *13; 25 Pa. Stat. and Cons. Stat. § 3150.12a(a). Secretary
Boockvar accordingly recommended a three-day extension to
the received-by deadline. Pa. Democratic Party, 2020 WL
5554644, at *12–13.

        In a September 17, 2020 decision, the Pennsylvania
Supreme Court concluded that USPS’s existing delivery
standards could not meet the timeline built into the Election
Code and that circumstances beyond voters’ control should not
lead to their disenfranchisement. Pa. Democratic Party, 2020
WL 5554644, at *18. The Court accordingly held that the
Pennsylvania Constitution’s Free and Equal Elections Clause
required a three-day extension of the ballot-receipt deadline for
the November 3 general election. Id. at *18, *31. All ballots
postmarked by 8:00 P.M. on Election Day and received by 5:00
P.M. on the Friday after Election Day, November 6, would be
considered timely and counted (“Deadline Extension”). Id. at
*31. Ballots postmarked or signed after Election Day,
November 3, would be rejected. Id. If the postmark on a ballot
received before the November 6 deadline was missing or
illegible, the ballot would be presumed to be timely unless “a
preponderance of the evidence demonstrates that it was mailed
after Election Day” (“Presumption of Timeliness”). Id.

                              -12-
Shortly after the ruling, Pennsylvania voters were notified of
the Deadline Extension and Presumption of Timeliness.

   D. Appeal to the U.S. Supreme Court, and This
   Litigation

       The Republican Party of Pennsylvania and several
intervenors, including the President pro tempore of the
Pennsylvania Senate, sought to challenge in the Supreme Court
of the United States the constitutionality of the Pennsylvania
Supreme Court’s ruling. Because the November election date
was fast approaching, they filed an emergency application for
a stay of the Pennsylvania Supreme Court’s order pending
review on the merits. The U.S. Supreme Court denied the
emergency stay request in a 4-4 decision. Republican Party of
Pa. v. Boockvar, No. 20A54, 592 U.S. __, 2020 WL 6128193
(Oct. 19, 2020); Scarnati v. Boockvar, No. 20A53, 592 U.S.
__, 2020 WL 6128194 (Oct. 19, 2020). After denial of the stay,
the petitioners moved for expedited consideration of their
petition for certiorari. In denying that motion, Justice Alito
noted that, per the Pennsylvania Attorney General, all county
boards of elections would segregate ballots received during the
Deadline Extension period from those received by 8:00 P.M.
on Election Day. Republican Party of Pa. v. Boockvar, No.
20-542, 592 U.S. __, 2020 WL 6304626, at *2 (Oct. 28, 2020)
(Alito, J., statement). Justice Alito later issued an order
requiring that all county boards of elections segregate such
ballots and count them separately. Republican Party of Pa. v.
Boockvar, No. 20A84, 2020 WL 6536912 (Mem.) (U.S. Nov.
6, 2020) (Alito, J.).


                             -13-
       In the meantime, on October 22, 2020, three days after
the U.S. Supreme Court declined to stay the Pennsylvania
Supreme Court’s order, Plaintiffs herein filed this suit in the
Western District of Pennsylvania. Plaintiffs are four registered
voters from Somerset County, Pennsylvania, who planned to
vote in person on Election Day (“Voter Plaintiffs”) and
Pennsylvania congressional candidate Jim Bognet.
Defendants are Secretary Boockvar and each Pennsylvania
county’s board of elections.

       Bognet, the congressional candidate, claimed that the
Deadline Extension and Presumption of Timeliness “allow[]
County Boards of Elections to accept votes . . . that would
otherwise be unlawful” and “undermine[] his right to run in an
election where Congress has paramount authority to set the
‘times, places, and manner’” of Election Day. Bognet v.
Boockvar, No. 3:20-cv-215, 2020 WL 6323121, at *2 (W.D.
Pa. Oct. 28, 2020). The Voter Plaintiffs alleged that by voting
in person, they had to comply with the single, uniform federal
Election Day deadline, whereas mail-in voters could submit
votes any time before 5:00 P.M. on November 6. Id. Thus,
they alleged, the Pennsylvania Supreme Court treated them in
an arbitrary and disparate way by elevating mail-in voters to a
“preferred class of voters” in violation of the U.S.
Constitution’s Equal Protection Clause and the single, uniform,
federal Election Day set by Congress. Id. The Voter Plaintiffs
also asserted that counting ballots received after Election Day
during the Deadline Extension period would unlawfully dilute
their votes in violation of the Equal Protection Clause. Id.

       All Plaintiffs sought to enjoin Defendants from
counting ballots received during the Deadline Extension
                              -14-
period. Id. They also sought a declaration that the Deadline
Extension and Presumption of Timeliness are unconstitutional
under the Elections Clause and the Electors Clause as well as
the Equal Protection Clause. Id. Because Plaintiffs filed their
suit less than two weeks before Election Day, they moved for
a temporary restraining order (“TRO”), expedited hearing, and
preliminary injunction. Id.

        The District Court commendably accommodated
Plaintiffs’ request for an expedited hearing, then expeditiously
issued a thoughtful memorandum order on October 28,
denying the motion for a TRO and preliminary injunction. Id.
at *7. The District Court held that Bognet lacked standing
because his claims were too speculative and not redressable.
Id. at *3. Similarly, the District Court concluded that the Voter
Plaintiffs lacked standing to bring their Equal Protection voter
dilution claim because they alleged only a generalized
grievance. Id. at *5.

        At the same time, the District Court held that the Voter
Plaintiffs had standing to pursue their Equal Protection
arbitrary-and-disparate-treatment claim. But it found that the
Deadline Extension did not engender arbitrary and disparate
treatment because that provision did not extend the period for
mail-in voters to actually cast their ballots; rather, the
extension only directed that the timely cast ballots of mail-in
voters be counted. Id. As to the Presumption of Timeliness,
the District Court held that the Voter Plaintiffs were likely to
succeed on the merits of their arbitrary-and-disparate-
treatment challenge. Id. at *6. Still, the District Court declined
to grant a TRO because the U.S. Supreme Court “has
repeatedly emphasized that . . . federal courts should ordinarily
                              -15-
not alter the election rules on the eve of an election.” Id. at *7
(citing Purcell v. Gonzalez, 549 U.S. 1 (2006) (per curiam)).
The District Court concluded that with “less than two weeks
before the election. . . . [g]ranting the relief Plaintiffs seek
would result in significant voter confusion; precisely the kind
of confusion that Purcell seeks to avoid.” Id.

       Plaintiffs appealed the denial of their motion for a TRO
and preliminary injunction to this Court on October 29, less
than a week before Election Day. Plaintiffs requested an
expedited briefing schedule: specifically, their opening brief
would be due on October 30 and the response briefs on
November 2. Notably, Plaintiffs sought to file a reply brief on
November 3—Election Day. Appellants’ Emergency Mot. for
Expedited Briefing, Dkt. No. 17. Defendants opposed the
expedited briefing schedule, arguing that Plaintiffs’ own delay
had caused the case to reach this Court mere days before the
election. Sec’y Boockvar’s Opp. to Appellants’ Emergency
Mot. for Expedited Briefing, Dkt. No. 33. Defendants also
contended that Plaintiffs sought to punish voters by
invalidating the very rules mail-in voters had relied on when
they cast their ballots. Defendants asked us to deny the motion
for expedited briefing and offered to supply us with the actual
numbers of mail-in ballots received during the Deadline
Extension period together with an approximate count of how
many of those mail-in ballots lacked legible postmarks. Id.

       Even had we granted Plaintiffs’ motion for expedited
briefing, the schedule they proposed would have effectively
foreclosed us from ruling on this appeal before Election Day.
So we denied Plaintiffs’ motion and instead ordered that their
opening brief be filed by November 6. Order, No. 20-3214,
                              -16-
Oct. 30, 2020, Dkt. No. 37. We directed Defendants to file
response briefs by November 9, forgoing receipt of a reply
brief.4 Id. With the matter now fully briefed, we consider
Plaintiffs’ appeal of the District Court’s denial of a TRO and
preliminary injunction.

                II.    STANDARD OF REVIEW

      The District Court exercised jurisdiction under 28
U.S.C. § 1331. We exercise jurisdiction under § 1292(a)(1).

        Ordinarily, an order denying a TRO is not immediately
appealable. Hope v. Warden York Cnty. Prison, 956 F.3d 156,
159 (3d Cir. 2020). Here, although Bognet and the Voter
Plaintiffs styled their motion as an Emergency Motion for a
TRO and Preliminary Injunction, see Bognet v. Boockvar, No.
3:20-cv-00215, Dkt. No. 5 (W.D. Pa. Oct. 22, 2020), the
District Court’s order plainly went beyond simply ruling on the
TRO request.

        Plaintiffs filed their motion for a TRO and a preliminary
injunction on October 22, along with a supporting brief.
Defendants then filed briefs opposing the motion, with
Plaintiffs filing a reply in support of their motion. The District
Court heard argument from the parties, remotely, during a 90-
minute hearing. The next day, the District Court ruled on the
merits of the request for injunctive relief. Bognet, 2020 WL
6323121, at *7. The District Court’s Memorandum Order

4
  Because we have received comprehensive briefing, and given
the weighty public interest in a prompt ruling on the matter
before us, we have elected to forgo oral argument.
                              -17-
denied both Bognet and the Voter Plaintiffs the affirmative
relief they sought to obtain prior to Election Day, confirming
that the Commonwealth was to count mailed ballots received
after the close of the polls on Election Day but before 5:00 P.M.
on November 6.

         In determining whether Bognet and the Voter Plaintiffs
had standing to sue, we resolve a legal issue that does not re-
quire resolution of any factual dispute. Our review is de novo.
Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 266 (3d Cir.
2014). “When reviewing a district court’s denial of a prelimi-
nary injunction, we review the court’s findings of fact for clear
error, its conclusions of law de novo, and the ultimate decision
. . . for an abuse of discretion.” Reilly v. City of Harrisburg,
858 F.3d 173, 176 (3d Cir. 2017) (quoting Bimbo Bakeries
USA, Inc. v. Botticella, 613 F.3d 102, 109 (3d Cir. 2010))
(cleaned up).

                        III.   ANALYSIS

   A. Standing

         Derived from separation-of-powers principles, the law
of standing “serves to prevent the judicial process from being
used to usurp the powers of the political branches.” Clapper v.
Amnesty Int’l USA, 568 U.S. 398, 408 (2013) (citations
omitted). Article III of the U.S. Constitution vests “[t]he
judicial Power of the United States” in both the Supreme Court
and “such inferior Courts as the Congress may from time to
time ordain and establish.” U.S. Const. art. III, § 1. But this
“judicial Power” extends only to “Cases” and “Controversies.”
Id. art. III, § 2; see also Spokeo, Inc. v. Robins, 136 S. Ct. 1540,
                               -18-
1547 (2016). To ensure that judges avoid rendering impermis-
sible advisory opinions, parties seeking to invoke federal
judicial power must first establish their standing to do so.
Spokeo, 136 S. Ct. at 1547.

        Article III standing doctrine speaks in jargon, but the
gist of its meaning is plain enough. To bring suit, you—and
you personally—must be injured, and you must be injured in a
way that concretely impacts your own protected legal interests.
If you are complaining about something that does not harm
you—and does not harm you in a way that is concrete—then
you lack standing. And if the injury that you claim is an injury
that does no specific harm to you, or if it depends on a harm
that may never happen, then you lack an injury for which you
may seek relief from a federal court. As we will explain below,
Plaintiffs here have not suffered a concrete, particularized, and
non-speculative injury necessary under the U.S. Constitution
for them to bring this federal lawsuit.

        The familiar elements of Article III standing require a
plaintiff to have “(1) suffered an injury in fact, (2) that is fairly
traceable to the challenged conduct of the defendant, and (3)
that is likely to be redressed by a favorable judicial decision.”
Id. (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–
61 (1992); Friends of the Earth, Inc. v. Laidlaw Env’t Servs.
(TOC), Inc., 528 U.S. 167, 180–81 (2000)). To plead an injury
in fact, the party invoking federal jurisdiction must establish
three sub-elements: first, the “invasion of a legally protected
interest”; second, that the injury is both “concrete and particu-
larized”; and third, that the injury is “actual or imminent, not
conjectural or hypothetical.” Spokeo, 136 S. Ct. at 1548
(quoting Lujan, 504 U.S. at 560); see also Mielo v. Steak ’n
                                -19-
Shake Operations, 897 F.3d 467, 479 n.11 (3d Cir. 2018). The
second sub-element requires that the injury “affect the plaintiff
in a personal and individual way.” Lujan, 504 U.S. at 560 n.1.
As for the third, when a plaintiff alleges future injury, such
injury must be “certainly impending.” Clapper, 568 U.S. at
409 (quoting Lujan, 504 U.S. at 565 n.2). Allegations of
“possible” future injury simply aren’t enough. Id. (quoting
Whitmore v. Arkansas, 495 U.S. 149, 158 (1990)). All ele-
ments of standing must exist at the time the complaint is filed.
See Lujan, 504 U.S. at 569 n.4.

        With these guideposts in mind, we turn to whether
Plaintiffs have pleaded an Article III injury. They bring several
claims under 42 U.S.C. § 1983, asserting deprivation of their
constitutional rights. They allege that Defendants’ implemen-
tation of the Pennsylvania Supreme Court’s Deadline
Extension and Presumption of Timeliness violates the
Elections Clause of Article I, the Electors Clause of Article II,
and the Equal Protection Clause of the Fourteenth Amendment.
Because Plaintiffs lack standing to assert these claims, we will
affirm the District Court’s denial of injunctive relief.

       1. Plaintiffs lack standing under the Elections
          Clause and Electors Clause.

       Federal courts are not venues for plaintiffs to assert a
bare right “to have the Government act in accordance with
law.” Allen v. Wright, 468 U.S. 737, 754 (1984), abrogated on
other grounds by Lexmark Int’l, Inc. v. Static Control
Components, Inc., 572 U.S. 118, 126–27 (2014). When the
alleged injury is undifferentiated and common to all members
of the public, courts routinely dismiss such cases as
                              -20-
“generalized grievances” that cannot support standing. United
States v. Richardson, 418 U.S. 166, 173–75 (1974). Such is
the case here insofar as Plaintiffs, and specifically candidate
Bognet, theorize their harm as the right to have government
administered in compliance with the Elections Clause and
Electors Clause.

        To begin with, private plaintiffs lack standing to sue for
alleged injuries attributable to a state government’s violations
of the Elections Clause. For example, in Lance v. Coffman,
549 U.S. 437 (2007) (per curiam), four private citizens
challenged in federal district court a Colorado Supreme Court
decision invalidating a redistricting plan passed by the state
legislature and requiring use of a redistricting plan created by
Colorado state courts. Id. at 438. The plaintiffs alleged that
the Colorado Supreme Court’s interpretation of the Colorado
Constitution violated the Elections Clause “by depriving the
state legislature of its responsibility to draw congressional
districts.” Id. at 441. The U.S. Supreme Court held that the
plaintiffs lacked Article III standing because they claimed
harm only to their interest, and that of every citizen, in proper
application of the Elections Clause. Id. at 442 (“The only
injury plaintiffs allege is that the law—specifically the
Elections Clause—has not been followed.”). Their relief
would have no more directly benefitted them than the public at
large. Id. The same is true here. If anything, Plaintiffs’
“interest in the State’s ability to ‘enforce its duly enacted
laws’” is even less compelling because Pennsylvania’s
“election officials support the challenged decree.” Republican
Nat’l Comm. v. Common Cause R.I., No. 20A28, 591 U.S. __,
2020 WL 4680151 (Mem.), at *1 (Aug. 13, 2020) (quoting
Abbott v. Perez, 138 S. Ct. 2305, 2324 n.17 (2018)).
                              -21-
        Because the Elections Clause and the Electors Clause
have “considerable similarity,” Ariz. State Legislature v. Ariz.
Indep. Redistricting Comm’n, 576 U.S. 787, 839 (2015)
(Roberts, C.J., dissenting) (discussing how Electors Clause
similarly vests power to determine manner of appointing elec-
tors in “the Legislature” of each State), the same logic applies
to Plaintiffs’ alleged injury stemming from the claimed viola-
tion of the Electors Clause. See also Foster, 522 U.S. at 69
(characterizing Electors Clause as Elections Clause’s
“counterpart for the Executive Branch”); U.S. Term Limits,
Inc. v. Thornton, 514 U.S. 779, 804–05 (1995) (noting that
state’s “duty” under Elections Clause “parallels the duty”
described by Electors Clause).

         Even a party that meets Article III standing require-
ments must ordinarily rest its claim for relief on violation of its
own rights, not those of a third party. Pitt News v. Fisher, 215
F.3d 354, 361–62 (3d Cir. 2000). Plaintiffs assert that the
Pennsylvania Supreme Court’s Deadline Extension and
Presumption of Timeliness usurped the General Assembly’s
prerogative under the Elections Clause to prescribe “[t]he
Times, Places and Manner of holding Elections.” U.S. Const.
art. I, § 4, cl. 1. The Elections Clause grants that right to “the
Legislature” of “each State.” Id. Plaintiffs’ Elections Clause
claims thus “belong, if they belong to anyone, only to the
Pennsylvania General Assembly.” Corman v. Torres, 287 F.
Supp. 3d 558, 573 (M.D. Pa. 2018) (three-judge panel) (per
curiam). Plaintiffs here are four individual voters and a candi-
date for federal office; they in no way constitute the General
Assembly, nor can they be said to comprise any part of the law-
making processes of Pennsylvania. Ariz. State Legislature,

                               -22-
576 U.S. at 824.5 Because Plaintiffs are not the General
Assembly, nor do they bear any conceivable relationship to
state lawmaking processes, they lack standing to sue over the
alleged usurpation of the General Assembly’s rights under the
Elections and Electors Clauses. No member of the General
Assembly is a party to this lawsuit.

        That said, prudential standing can suspend Article III’s
general prohibition on a litigant’s raising another person’s
legal rights. Yet Plaintiffs don’t fit the bill. A plaintiff may
assert the rights of another if he or she “has a ‘close’ relation-
ship with the person who possesses the right” and “there is a
‘hindrance’ to the possessor’s ability to protect his own
interests.” Kowalski v. Tesmer, 543 U.S. 125, 130 (2004)
(citation omitted). Plaintiffs cannot invoke this exception to
the rule against raising the rights of third parties because they
enjoy no close relationship with the General Assembly, nor

5
  Bognet seeks to represent Pennsylvania in Congress, but even
if he somehow had a relationship to state lawmaking processes,
he would lack personal standing to sue for redress of the
alleged “institutional injury (the diminution of legislative
power), which necessarily damage[d] all Members of [the
legislature] . . . equally.” Raines v. Byrd, 521 U.S. 811, 821
(1997) (plaintiffs were six out of 535 members of Congress);
see also Corman, 287 F. Supp. 3d at 568–69 (concluding that
“two of 253 members of the Pennsylvania General Assembly”
lacked standing to sue under Elections Clause for alleged
“deprivation of ‘their legislative authority to apportion
congressional districts’”); accord Va. House of Delegates v.
Bethune-Hill, 139 S. Ct. 1945, 1953 (2019).

                              -23-
have they alleged any hindrance to the General Assembly’s
ability to protect its own interests. See, e.g., Corman, 287 F.
Supp. 3d at 573. Nor does Plaintiffs’ other theory of prudential
standing, drawn from Bond v. United States, 564 U.S. 211
(2011), advance the ball.

        In Bond, the Supreme Court held that a litigant has pru-
dential standing to challenge a federal law that allegedly
impinges on the state’s police powers, “in contravention of
constitutional principles of federalism” enshrined in the Tenth
Amendment. Id. at 223–24. The defendant in Bond challenged
her conviction under 18 U.S.C. § 229, which Congress enacted
to comply with a chemical weapons treaty that the United
States had entered. Id. at 214–15. Convicted under the statute
she sought to challenge, Bond satisfied Article III’s standing
requirements. Id. at 217 (characterizing Bond’s sentence and
incarceration as concrete, and redressable by invalidation of
her conviction); id. at 224–25 (noting that Bond was subject to
“[a] law,” “prosecution,” and “punishment” she might not have
faced “if the matter were left for the Commonwealth of
Pennsylvania to decide”). She argued that her conduct was
“local in nature” such that § 229 usurped the Commonwealth’s
reserved police powers. Id. Rejecting the Government’s
contention that Bond was barred as a third party from asserting
the rights of the Commonwealth, id. at 225, the Court held that
“[t]he structural principles secured by the separation of powers
protect the individual as well” as the State. Id. at 222
(“Federalism also protects the liberty of all persons within a
State by ensuring that laws enacted in excess of delegated
governmental power cannot direct or control their actions. . . .
When government acts in excess of its lawful powers, that
[personal] liberty is at stake.”).
                             -24-
       But the nub of Plaintiffs’ argument here is that the Penn-
sylvania Supreme Court intruded on the authority delegated to
the Pennsylvania General Assembly under Articles I and II of
the U.S. Constitution to regulate federal elections. They do not
allege any violation of the Tenth Amendment, which provides
that “[t]he powers not delegated to the United States by the
Constitution, nor prohibited by it to the States, are reserved to
the States respectively, or to the people.” U.S. Const. amend.
X. Nor could they. After all, states have no inherent or
reserved power over federal elections. U.S. Term Limits, 514
U.S. at 804–05. When “deciding issues raised under the
Elections Clause,” courts “need not be concerned with
preserving a ‘delicate balance’ between competing
sovereigns.” Gonzalez v. Arizona, 677 F.3d 383, 392 (9th Cir.
2012). Either federal and state election law “operate
harmoniously in a single procedural scheme,” or they don’t—
and the federal law preempts (“alter[s]”) state election law
under the Elections Clause. Id. at 394. An assessment that the
Pennsylvania Supreme Court lacked the legislative authority
under the state’s constitution necessary to comply with the
Elections Clause (Appellants’ Br. 24–27) does not implicate
Bond, the Tenth Amendment, or even Article VI’s Supremacy
Clause.6 See Gonzalez, 677 F.3d at 390–92 (contrasting

6
  Our conclusion departs from the recent decision of an Eighth
Circuit panel which, over a dissent, concluded that candidates
for the position of presidential elector had standing under Bond
to challenge a Minnesota state-court consent decree that
effectively extended the receipt deadline for mailed ballots.
See Carson v. Simon, No. 20-3139, 2020 WL 6335967, at *5
(8th Cir. Oct. 29, 2020). The Carson court appears to have
                              -25-
Elections Clause with Supremacy Clause and describing for-
mer as “unique,” containing “[an] unusual delegation of
power,” and “unlike virtually all other provisions of the
Constitution”). And, of course, third-party standing under
Bond still presumes that the plaintiff otherwise meets the re-
quirements of Article III; as discussed above, Plaintiffs do not.

       Plaintiff Bognet, a candidate for Congress who is
currently a private citizen, does not plead a cognizable injury
by alleging a “right to run in an election where Congress has
paramount authority,” Compl. ¶ 69, or by pointing to a
“threatened” reduction in the competitiveness of his election
from counting absentee ballots received within three days after
Election Day. Appellants’ Br. 21. Bognet does not explain
how that “right to run” affects him in a particularized way
when, in fact, all candidates in Pennsylvania, including
Bognet’s opponent, are subject to the same rules. And Bognet
does not explain how counting more timely cast votes would
lead to a less competitive race, nor does he offer any evidence
tending to show that a greater proportion of mailed ballots
received after Election Day than on or before Election Day
would be cast for Bognet’s opponent. What’s more, for Bognet
to have standing to enjoin the counting of ballots arriving after
Election Day, such votes would have to be sufficient in number
to change the outcome of the election to Bognet’s detriment.
See, e.g., Sibley v. Alexander, 916 F. Supp. 2d 58, 62 (D.D.C.

cited language from Bond without considering the context—
specifically, the Tenth Amendment and the reserved police
powers—in which the U.S. Supreme Court employed that
language. There is no precedent for expanding Bond beyond
this context, and the Carson court cited none.
                              -26-
2013) (“[E]ven if the Court granted the requested relief,
[plaintiff] would still fail to satisfy the redressability element
[of standing] because enjoining defendants from casting the . .
. votes would not change the outcome of the election.” (citing
Newdow v. Roberts, 603 F.3d 1002, 1011 (D.C. Cir. 2010)
(citations omitted)). Bognet does not allege as much, and such
a prediction was inherently speculative when the complaint
was filed. The same can be said for Bognet’s alleged
wrongfully incurred expenditures and future expenditures.
Any harm Bognet sought to avoid in making those
expenditures was not “certainly impending”—he spent the
money to avoid a speculative harm. See Donald J. Trump for
Pres., Inc. v. Boockvar, No. 2:20-cv-966, 2020 WL 5997680,
at *36 (W.D. Pa. Oct. 10, 2020). Nor are those expenditures
“fairly traceable” under Article III to the actions that Bognet
challenges. See, e.g., Clapper, 568 U.S. at 402, 416 (rejecting
argument that plaintiff can “manufacture standing by choosing
to make expenditures based on hypothetical future harm that is
not certainly impending”).7

      Plaintiffs therefore lack Article III standing to challenge
Defendants’ implementation of the Pennsylvania Supreme



7
 The alleged injury specific to Bognet does not implicate the
Qualifications Clause or exclusion from Congress, Powell v.
McCormack, 395 U.S. 486, 550 (1969), nor the standing of
members of Congress to bring actions alleging separation-of-
powers violations. Moore v. U.S. House of Reps., 733 F.2d
946, 959 (D.C. Cir. 1984) (Scalia, J., concurring).

                              -27-
Court’s Deadline Extension and Presumption of Timeliness
under the Elections Clause and Electors Clause.

       2. The Voter Plaintiffs lack standing under the
          Equal Protection Clause.

        Stressing the “personal” nature of the right to vote, the
Voter Plaintiffs assert two claims under the Equal Protection
Clause.8 First, they contend that the influence of their votes,
cast in person on Election Day, is “diluted” both by (a) mailed
ballots cast on or before Election Day but received between
Election Day and the Deadline Extension date, ballots which
Plaintiffs assert cannot be lawfully counted; and (b) mailed
ballots that were unlawfully cast (i.e., placed in the mail) after
Election Day but are still counted because of the Presumption
of Timeliness. Second, the Voter Plaintiffs allege that the
Deadline Extension and the Presumption of Timeliness create
a preferred class of voters based on “arbitrary and disparate
treatment” that values “one person’s vote over that of another.”
Bush v. Gore, 531 U.S. 98, 104–05 (2000). The Voter
Plaintiffs lack Article III standing to assert either injury.

          a. Vote Dilution

       As discussed above, the foremost element of standing is
injury in fact, which requires the plaintiff to show a harm that
is both “concrete and particularized” and “actual or imminent,
not conjectural or hypothetical.” Spokeo, 136 S. Ct. at 1547–
48 (citation omitted). The Voter Plaintiffs lack standing to

8
  Only the Voter Plaintiffs bring the Equal Protection count in
the Complaint; Bognet did not join that count.
                              -28-
redress their alleged vote dilution because that alleged injury is
not concrete as to votes counted under the Deadline Extension,
nor is it particularized for Article III purposes as to votes
counted under the Deadline Extension or the Presumption of
Timeliness.

             i.   No concrete injury from vote dilution
                  attributable to the Deadline Extension.

       The Voter Plaintiffs claim that Defendants’
implementation of the Deadline Extension violates the Equal
Protection Clause because “unlawfully” counting ballots
received within three days of Election Day dilutes their votes.
But the source of this purported illegality is necessarily a
matter of state law, which makes any alleged harm abstract for
purposes of the Equal Protection Clause. And the purported
vote dilution is also not concrete because it would occur in
equal proportion without the alleged procedural illegality—
that is, had the General Assembly enacted the Deadline
Extension, which the Voter Plaintiffs do not challenge
substantively.9


9
  We exclude the Presumption of Timeliness from our
concreteness analysis. Plaintiffs allege that the federal statutes
providing for a uniform election day, 3 U.S.C. § 1 and 2 U.S.C.
§ 7, conflict with, and thus displace, any state law that would
authorize voting after Election Day. They claim that the
Presumption permits, theoretically at least, some voters whose
ballots lack a legible postmark to vote after Election Day, in
violation of these federal statutes. So unlike the Deadline
Extension, Plaintiffs contend that the General Assembly could
                              -29-
       The concreteness of the Voter Plaintiffs’ alleged vote
dilution stemming from the Deadline Extension turns on the
federal and state laws applicable to voting procedures. Federal
law does not provide for when or how ballot counting occurs.
See, e.g., Trump for Pres., Inc. v. Way, No. 20-cv-01753, 2020
WL 5912561, at *12 (D.N.J. Oct. 6, 2020) (“Plaintiffs direct
the Court to no federal law regulating methods of determining
the timeliness of mail-in ballots or requiring that mail-in ballots
be postmarked.”); see also Smiley v. Holm, 285 U.S. 355, 366
(1932) (noting that Elections Clause delegates to state
lawmaking processes all authority to prescribe “procedure and
safeguards” for “counting of votes”). Instead, the Elections
Clause delegates to each state’s lawmaking function the
authority to prescribe such procedural regulations applicable to
federal elections. U.S. Term Limits, 514 U.S. at 832–35 (“The
Framers intended the Elections Clause to grant States authority
to create procedural regulations . . . . [including] ‘whether the
electors should vote by ballot or vivâ voce . . . .’” (quoting
James Madison, 2 Records of the Federal Convention of 1787,
at 240 (M. Farrand ed. 1911) (cleaned up)); Smiley, 285 U.S.
at 366 (describing state authority under Elections Clause “to
provide a complete code for congressional elections . . . in


not enact the Presumption consistent with the Constitution.
This conceptualization of injury is thus more properly
characterized as “concrete” than is the purported Deadline
Extension injury attributable to voters having their timely
voted ballots received and counted after Election Day. That
said, we express no opinion about whether the Voter Plaintiffs
have, in fact, alleged such a concrete injury for standing
purposes.
                               -30-
relation to notices, registration, supervision of voting,
protection of voters, prevention of fraud and corrupt practices,
counting of votes, duties of inspectors and canvassers, and
making and publication of election returns”). That delegation
of authority embraces all procedures “which experience shows
are necessary in order to enforce the fundamental right
involved.” Smiley, 285 U.S. at 366. Congress exercises its
power to “alter” state election regulations only if the state
regime cannot “operate harmoniously” with federal election
laws “in a single procedural scheme.” Gonzalez, 677 F.3d at
394.

       The Deadline Extension and federal laws setting the
date for federal elections can, and indeed do, operate harmoni-
ously. At least 19 other States and the District of Columbia
have post-Election Day absentee ballot receipt deadlines.10

10
  See AS § 15.20.081(e) & (h) (Alaska – 10 days after Election
Day if postmarked on or before Election Day); West’s Ann.
Cal. Elec. Code § 3020(b) (California – three days after
Election Day if postmarked on or before Election Day); DC ST
§ 1-1001.05(a)(10A) (District of Columbia – seven days after
the election if postmarked on or before Election Day); 10 ILCS
5/19-8, 5/18A-15 (Illinois – 14 days after the election if
postmarked on or before Election Day); K.S.A. 25-1132
(Kansas – three days after the election if postmarked before the
close of polls on Election Day); MD Code, Elec. Law, § 9-505
(Maryland – the second Friday after Election Day if
postmarked on or before Election Day); Miss. Code Ann. § 23-
15-637 (Mississippi – five business days after Election Day if
postmarked on or before Election Day); NV Rev Stat § 293.317
(Nevada – by 5:00 P.M. on the seventh day after Election Day
                             -31-
And many States also accept absentee ballots mailed by over-
seas uniformed servicemembers that are received after Election
Day, in accordance with the federal Uniformed and Overseas


if postmarked by Election Day, and ballots with unclear
postmarks must be received by 5:00 P.M. on the third day after
Election Day); N.J.S.A. 19:63-22 (New Jersey – 48 hours after
polls close if postmarked on or before Election Day);
McKinney’s Elec. Law § 8-412 (New York – seven days after
the election for mailed ballots postmarked on Election Day);
N.C. Gen. Stat. § 163-231(b)(2) and Wise v. Circosta, Nos. 20-
2104, 20-2107, 2020 WL 6156302, at *2 (4th Cir. Oct. 20,
2020) (North Carolina – recognizing extension from three to
nine days after the election the deadline for mail ballots
postmarked on or before Election Day); Texas Elec. Code §
86.007 (the day after the election by 5:00 P.M. if postmarked
on or before Election Day); Va. Code 24.2-709 (Virginia – by
noon on the third day after the election if postmarked on or
before Election Day); West’s RCWA 29A.40.091
(Washington – no receipt deadline for ballots postmarked on
or before Election Day); W. Va. Code, §§ 3-3-5, 3-5-17 (West
Virginia – five days after the election if postmarked on or
before Election Day); see also Iowa Code § 53.17(2) (by noon
the Monday following the election if postmarked by the day
before Election Day); NDCC 16.1-07-09 (North Dakota –
before the canvass if postmarked the day before Election Day);
R.C. § 3509.05 (Ohio – 10 days after the election if postmarked
by the day before Election Day); Utah Code Ann. § 20A-3a-
204 (seven to 14 days after the election if postmarked the day
before the election).

                             -32-
Citizens Absentee Voting Act, 52 U.S.C. §§ 20301–20311. So
the Voter Plaintiffs’ only cognizable basis for alleging dilution
from the “unlawful” counting of invalid ballots is state law
defining lawful and unlawful ballot counting practices. Cf.
Wise v. Circosta, Nos. 20-2104, 20-2107, 2020 WL 6156302,
at *5 (4th Cir. Oct. 20, 2020) (“Whether ballots are illegally
counted if they are received more than three days after Election
Day depends on an issue of state law from which we must
abstain.” (emphasis in original)), application for injunctive
relief denied sub nom. Moore v. Circosta, No. 20A72, 592 U.S.
__, 2020 WL 6305036 (Oct. 28, 2020). The Voter Plaintiffs
seem to admit as much, arguing “that counting votes that are
unlawful under the General Assembly’s enactments will
unconstitutionally dilute the lawful votes” cast by the Voter
Plaintiffs. Appellants’ Br. 38; see also id. at 31. In other
words, the Voter Plaintiffs say that the Election Day ballot
receipt deadline in Pennsylvania’s codified election law
renders the ballots untimely and therefore unlawful to count.
Defendants, for their part, contend that the Pennsylvania
Supreme Court’s extension of that deadline under the Free and
Equal Elections Clause of the state constitution renders them
timely, and therefore lawful to count.

       This conceptualization of vote dilution—state actors
counting ballots in violation of state election law—is not a
concrete harm under the Equal Protection Clause of the
Fourteenth Amendment. Violation of state election laws by
state officials or other unidentified third parties is not always
amenable to a federal constitutional claim. See Shipley v.
Chicago Bd. of Election Comm’rs, 947 F.3d 1056, 1062 (7th
Cir. 2020) (“A deliberate violation of state election laws by
state election officials does not transgress against the
                              -33-
Constitution.”) (cleaned up); Powell v. Power, 436 F.2d 84, 88
(2d Cir. 1970) (rejecting Equal Protection Clause claim arising
from state’s erroneous counting of votes cast by voters
unqualified to participate in closed primary). “It was not
intended by the Fourteenth Amendment . . . that all matters
formerly within the exclusive cognizance of the states should
become matters of national concern.” Snowden v. Hughes, 321
U.S. 1, 11 (1944).

        Contrary to the Voter Plaintiffs’ conceptualization, vote
dilution under the Equal Protection Clause is concerned with
votes being weighed differently. See Rucho v. Common Cause,
139 S. Ct. 2484, 2501 (2019) (“‘[V]ote dilution’ in the one-
person, one-vote cases refers to the idea that each vote must
carry equal weight.” (emphasis added)); cf. Baten v. McMaster,
967 F.3d 345, 355 (4th Cir. 2020), as amended (July 27, 2020)
(“[N]o vote in the South Carolina system is diluted. Every
qualified person gets one vote and each vote is counted equally
in determining the final tally.”). As explained below, the Voter
Plaintiffs cannot analogize their Equal Protection claim to
gerrymandering cases in which votes were weighted
differently. Instead, Plaintiffs advance an Equal Protection
Clause argument based solely on state officials’ alleged
violation of state law that does not cause unequal treatment.
And if dilution of lawfully cast ballots by the “unlawful”
counting of invalidly cast ballots “were a true equal-protection
problem, then it would transform every violation of state
election law (and, actually, every violation of every law) into a
potential federal equal-protection claim requiring scrutiny of
the government’s ‘interest’ in failing to do more to stop the
illegal activity.” Trump for Pres. v. Boockvar, 2020 WL

                              -34-
5997680, at *45–46. That is not how the Equal Protection
Clause works.11

        Even if we were to entertain an end-run around the
Voter Plaintiffs’ lack of Elections Clause standing—by
viewing the federal Elections Clause as the source of
“unlawfulness” of Defendants’ vote counting—the alleged
vote dilution would not be a concrete injury. Consider, as
we’ve noted, that the Voter Plaintiffs take no issue with the
content of the Deadline Extension; they concede that the
General Assembly, as other state legislatures have done, could
have enacted exactly the same Deadline Extension as a valid
“time[], place[], and manner” regulation consistent with the
Elections Clause. Cf. Snowden, 321 U.S. at 8 (concluding that
alleged “unlawful administration by state officers of a state
statute fair on its face, resulting in its unequal application to
those who are entitled to be treated alike, is not a denial of
equal protection” (emphasis added)); Powell, 436 F.2d at 88
(“Uneven or erroneous application of an otherwise valid statute
constitutes a denial of equal protection only if it represents
‘intentional or purposeful discrimination.’” (emphasis added)
(quoting Snowden, 321 U.S. at 8)). Reduced to its essence, the

11
   Bush v. Gore does not require us to perform an Equal
Protection Clause analysis of Pennsylvania election law as
interpreted by the Pennsylvania Supreme Court. See 531 U.S.
at 109 (“Our consideration is limited to the present
circumstances . . . .”); id. at 139–40 (Ginsburg, J., dissenting)
(discussing “[r]are[]” occasions when Supreme Court rejected
state supreme court’s interpretation of state law, one of which
was in 1813 and others occurred during Civil Rights
Movement—and none decided federal equal protection issues).
                              -35-
Voter Plaintiffs’ claimed vote dilution would rest on their
allegation that federal law required a different state organ to
issue the Deadline Extension. The Voter Plaintiffs have not
alleged, for example, that they were prevented from casting
their votes, Guinn v. United States, 238 U.S. 347 (1915), nor
that their votes were not counted, United States v. Mosley, 238
U.S. 383 (1915). Any alleged harm of vote dilution that turns
not on the proportional influence of votes, but solely on the
federal illegality of the Deadline Extension, strikes us as
quintessentially abstract in the election law context and
“divorced from any concrete harm.” Spokeo, 136 S. Ct. at 1549
(citing Summers v. Earth Island Inst., 555 U.S. 488, 496
(2009)). That the alleged violation here relates to election law
and the U.S. Constitution, rather than the mine-run federal
consumer privacy statute, does not abrogate the requirement
that a concrete harm must flow from the procedural illegality.
See, e.g., Lujan, 504 U.S. at 576 (“[T]here is absolutely no
basis for making the Article III inquiry turn on the source of
the asserted right.”).

        The Voter Plaintiffs thus lack a concrete Equal
Protection Clause injury for their alleged harm of vote dilution
attributable to the Deadline Extension.

            ii.   No particularized injury from votes counted
                  under the Deadline Extension or the
                  Presumption of Timeliness.

       The opposite of a “particularized” injury is a
“generalized grievance,” where “the impact on plaintiff is
plainly undifferentiated and common to all members of the
public.” Id. at 575 (cleaned up); see also Lance, 549 U.S. at
                              -36-
439. The District Court correctly held that the Voter Plaintiffs’
“dilution” claim is a “paradigmatic generalized grievance that
cannot support standing.” Bognet, 2020 WL 6323121, at *4
(quoting Carson v. Simon, No. 20-cv-02030, 2020 WL
6018957, at *7 (D. Minn. Oct. 12, 2020), rev’d on other
grounds, No. 20-3139, 2020 WL 6335967 (8th Cir. Oct. 29,
2020)).     The Deadline Extension and Presumption of
Timeliness, assuming they operate to allow the illegal counting
of unlawful votes, “dilute” the influence of all voters in
Pennsylvania equally and in an “undifferentiated” manner and
do not dilute a certain group of voters particularly.12

        Put another way, “[a] vote cast by fraud or mailed in by
the wrong person through mistake,” or otherwise counted
illegally, “has a mathematical impact on the final tally and thus
on the proportional effect of every vote, but no single voter is
specifically disadvantaged.” Martel v. Condos, No. 5:20-cv-
00131, 2020 WL 5755289, at *4 (D. Vt. Sept. 16, 2020). Such
an alleged “dilution” is suffered equally by all voters and is not

12
   In their complaint, the Voter Plaintiffs alleged that they are
all “residents of Somerset County, a county where voters are
requesting absentee ballots at a rate far less than the state
average” and thus, somehow, the Voter Plaintiffs’ votes “will
be diluted to a greater degree than other voters.” Compl. ¶ 71
(emphasis in original). Plaintiffs continue to advance this
argument on appeal in support of standing, and it additionally
suffers from being a conjectural or hypothetical injury under
the framework discussed infra Section III.A.2.b.ii. It is purely
hypothetical that counties where a greater percentage of voters
request absentee ballots will more frequently have those ballots
received after Election Day.
                              -37-
“particularized” for standing purposes. The courts to consider
this issue are in accord. See id.; Carson, 2020 WL 6018957,
at *7–8; Moore v. Circosta, Nos. 1:20-cv-00911, 1:20-cv-
00912, 2020 WL 6063332, at *14 (M.D.N.C. Oct. 14, 2020),
emergency injunction pending appeal denied sub nom. Wise v.
Circosta, Nos. 20-2104, 20-2017, 2020 WL 6156302 (4th Cir.
Oct. 20, 2020), application for injunctive relief denied sub
nom. Moore v. Circosta, No. 20A72 (U.S. Oct. 28, 2020);
Paher v. Cegavske, 457 F. Supp. 3d 919, 926–27 (D. Nev. Apr.
30, 2020).

       But the Voter Plaintiffs argue that their purported “vote
dilution” is an injury in fact sufficient to confer standing, and
not a generalized grievance belonging to all voters, because the
Supreme Court has “long recognized that a person’s right to
vote is ‘individual and personal in nature.’” Gill v. Whitford,
138 S. Ct. 1916, 1929 (2018) (quoting Reynolds v. Sims, 377
U.S. 533, 561 (1964)).        “Thus, ‘voters who allege facts
showing disadvantage to themselves as individuals have
standing to sue’ to remedy that disadvantage.” Id. (quoting
Baker v. Carr, 369 U.S. 186, 206 (1962)).

        The Voter Plaintiffs’ reliance on this language from
Baker and Reynolds is misplaced. In Baker, the plaintiffs
challenged Tennessee’s apportionment of seats in its
legislature as violative of the Equal Protection Clause of the
Fourteenth Amendment. 369 U.S. at 193. The Supreme Court
held that the plaintiffs did have standing under Article III
because “[t]he injury which appellants assert is that this
classification disfavors the voters in the counties in which they
reside, placing them in a position of constitutionally

                              -38-
unjustifiable inequality vis-à-vis voters in irrationally favored
counties.” Id. at 207–08.

        Although the Baker Court did not decide the merits of
the Equal Protection claim, the Court in a series of cases—
including Gray v. Sanders, 372 U.S. 368 (1963), and
Reynolds—made clear that the Equal Protection Clause
prohibits a state from “diluti[ng] . . . the weight of the votes of
certain . . . voters merely because of where they reside[],” just
as it prevents a state from discriminating on the basis of the
voter’s race or sex. Reynolds, 377 U.S. at 557 (emphasis
added). The Voter Plaintiffs consider it significant that the
Court in Reynolds noted—though not in the context of
standing—that “the right to vote” is “individual and personal
in nature.” Id. at 561 (quoting United States v. Bathgate, 246
U.S. 220, 227 (1918)). The Court then explained that a voter’s
right to vote encompasses both the right to cast that vote and
the right to have that vote counted without “debasement or
dilution”:

       The right to vote can neither be denied outright,
       Guinn v. United States, 238 U.S. 347 [(1915)],
       Lane v. Wilson, 307 U.S. 268 [(1939)], nor
       destroyed by alteration of ballots, see United
       States v. Classic, 313 U.S. 299, 315 [(1941)], nor
       diluted by ballot-box stuffing, Ex parte Siebold,
       100 U.S. 371 [(1880)], United States v. Saylor,
       322 U.S. 385 [(1944)]. As the Court stated in
       Classic, “Obviously included within the right to
       choose, secured by the Constitution, is the right
       of qualified voters within a state to cast their

                               -39-
       ballots and have them counted . . . .” 313 U.S., at
       315.

                                …

        “The right to vote includes the right to have the
       ballot counted. . . . It also includes the right to
       have the vote counted at full value without
       dilution or discount. . . . That federally protected
       right suffers substantial dilution . . . [where a]
       favored group has full voting strength . . . [and]
       [t]he groups not in favor have their votes
       discounted.”

Reynolds, 377 U.S. at 555 & n.29 (alterations in last paragraph
in original) (quoting South v. Peters, 339 U.S. 276, 279 (1950)
(Douglas, J., dissenting)).

        Still, it does not follow from the labeling of the right to
vote as “personal” in Baker and Reynolds that any alleged
illegality affecting voting rights rises to the level of an injury
in fact. After all, the Court has observed that the harms
underlying a racial gerrymandering claim under the Equal
Protection Clause “are personal” in part because they include
the harm of a voter “being personally subjected to a racial
classification.” Ala. Legis. Black Caucus v. Alabama, 575 U.S.
254, 263 (2015) (cleaned up). Yet a voter “who complains of
gerrymandering, but who does not live in a gerrymandered
district, ‘assert[s] only a generalized grievance against
governmental conduct of which he or she does not approve.’”
Gill, 138 S. Ct. at 1930 (quoting United States v. Hayes, 515
U.S. 737, 745 (1995)) (alteration in original). The key inquiry
                               -40-
for standing is whether the alleged violation of the right to vote
arises from an invidious classification—including those based
on “race, sex, economic status, or place of residence within a
State,” Reynolds, 377 U.S. at 561—to which the plaintiff is
subject and in which “the favored group has full voting
strength and the groups not in favor have their votes
discounted,” id. at 555 n.29 (cleaned up). In other words,
“voters who allege facts showing disadvantage to themselves”
have standing to bring suit to remedy that disadvantage, Baker,
369 U.S. at 206 (emphasis added), but a disadvantage to the
plaintiff exists only when the plaintiff is part of a group of
voters whose votes will be weighed differently compared to
another group. Here, no Pennsylvania voter’s vote will count
for less than that of any other voter as a result of the Deadline
Extension and Presumption of Timeliness.13



13
   Plaintiffs also rely on FEC v. Akins, 524 U.S. 11 (1998), for
the proposition that a widespread injury—such as a mass tort
injury or an injury “where large numbers of voters suffer
interference with voting rights conferred by law”—does not
become a “generalized grievance” just because many share
it. Id. at 24–25. That’s true as far as it goes. But the Voter
Plaintiffs have not alleged an injury like that at issue in
Akins. There, the plaintiffs’ claimed injury was their inability
to obtain information they alleged was required to be disclosed
under the Federal Election Campaign Act. Id. at 21. The
plaintiffs alleged a statutory right to obtain information and
that the same information was being withheld. Here, the Voter
Plaintiffs’ alleged injury is to their right under the Equal
Protection Clause not to have their votes “diluted,” but the
                              -41-
        This conclusion cannot be avoided by describing one
group of voters as “those . . . who lawfully vote in person and
submit their ballots on time” and the other group of voters as
those whose (mail-in) ballots arrive after Election Day and are
counted because of the Deadline Extension and/or the
Presumption of Timeliness. Appellants’ Br. 33 (emphasis in
original). Although the former group, under Plaintiffs’ theory,
should make up 100% of the total votes counted and the latter
group 0%, there is simply no differential weighing of the votes.
See Wise, 2020 WL 6156302, at *8 (Motz, J., concurring)
(“But if the extension went into effect, plaintiffs’ votes would
not count for less relative to other North Carolina voters. This
is the core of an Equal Protection Clause challenge.” (emphasis
in original)). Unlike the malapportionment or racial gerryman-
dering cases, a vote cast by a voter in the so-called “favored”
group counts not one bit more than the same vote cast by the
“disfavored” group—no matter what set of scales one might
choose to employ. Cf. Reynolds, 377 U.S. at 555 n.29. And,
however one tries to draw a contrast, this division is not based
on a voter’s personal characteristics at all, let alone a person’s
race, sex, economic status, or place of residence. Two voters
could each have cast a mail-in ballot before Election Day at the
same time, yet perhaps only one of their ballots arrived by 8:00
P.M. on Election Day, given USPS’s mail delivery process. It
is passing strange to assume that one of these voters would be
denied “equal protection of the laws” were both votes counted.
U.S. Const. amend. XIV, § 1.



Voter Plaintiffs have not alleged that their votes are less
influential than any other vote.
                              -42-
         The Voter Plaintiffs also emphasize language from
Reynolds that “[t]he right to vote can neither be denied outright
. . . nor diluted by ballot-box stuffing.” 377 U.S. at 555 (citing
Ex parte Siebold, 100 U.S. 371 (1879); United States v. Saylor,
322 U.S. 385 (1944)). In the first place, casting a vote in
accordance with a procedure approved by a state’s highest
court—even assuming that approval violates the Elections
Clause—is not equivalent to “ballot-box stuffing.” The
Supreme Court has only addressed this “false”-tally type of
dilution where the tally was false as a result of a scheme to cast
falsified or fraudulent votes. See Saylor, 322 U.S. at 386. We
are in uncharted territory when we are asked to declare that a
tally that includes false or fraudulent votes is equivalent to a
tally that includes votes that are or may be unlawful for non-
fraudulent reasons, and so is more aptly described as
“incorrect.” Cf. Gray, 372 U.S. at 386 (Harlan, J., dissenting)
(“[I]t is hard to take seriously the argument that ‘dilution’ of a
vote in consequence of a legislatively sanctioned electoral
system can, without more, be analogized to an impairment of
the political franchise by ballot box stuffing or other criminal
activity.”).

        Yet even were this analogy less imperfect, it still would
not follow that every such “false” or incorrect tally is an injury
in fact for purposes of an Equal Protection Clause claim. The
Court’s cases that describe ballot-box stuffing as an injury to
the right to vote have arisen from criminal prosecutions under
statutes making it unlawful for anyone to injure the exercise of
another’s constitutional right. See, e.g., Ex parte Siebold, 100
U.S. at 373–74 (application for writ of habeas corpus); Saylor,
322 U.S. at 385–86 (criminal appeal regarding whether statute
prohibiting “conspir[ing] to injure . . . any citizen in the free
                              -43-
exercise . . . of any right or privilege secured to him by the
Constitution” applied to conspiracy to stuff ballot boxes);
Anderson v. United States, 417 U.S. 211, 226 (1974) (criminal
prosecution for conspiracy to stuff ballot boxes under
successor to statute in Saylor). Standing was, of course, never
an issue in those cases because the Government was enforcing
its criminal laws. Here, the Voter Plaintiffs, who bear the
burden to show standing, have presented no instance in which
an individual voter had Article III standing to claim an equal
protection harm to his or her vote from the existence of an
allegedly illegal vote cast by someone else in the same election.

        Indeed, the logical conclusion of the Voter Plaintiffs’
theory is that whenever an elections board counts any ballot
that deviates in some way from the requirements of a state’s
legislatively enacted election code, there is a particularized
injury in fact sufficient to confer Article III standing on every
other voter—provided the remainder of the standing analysis
is satisfied. Allowing standing for such an injury strikes us as
indistinguishable from the proposition that a plaintiff has
Article III standing to assert a general interest in seeing the
“proper application of the Constitution and laws”—a
proposition that the Supreme Court has firmly rejected. Lujan,
504 U.S. at 573–74. The Voter Plaintiffs thus lack standing to
bring their Equal Protection vote dilution claim.

          b. Arbitrary and Disparate Treatment

       The Voter Plaintiffs also lack standing to allege an
injury in the form of “arbitrary and disparate treatment” of a
preferred class of voters because the Voter Plaintiffs have not
alleged a legally cognizable “preferred class” for equal
                              -44-
protection purposes, and because the alleged harm from votes
counted solely due to the Presumption of Timeliness is
hypothetical or conjectural.

             i.   No legally protected “preferred class.”

       The District Court held that the Presumption of
Timeliness creates a “preferred class of voters” who are “able
to cast their ballots after the congressionally established
Election Day” because it “extends the date of the election by
multiple days for a select group of mail-in voters whose ballots
will be presumed to be timely in the absence of a verifiable
postmark.”14 Bognet, 2020 WL 6323121, at *6. The District
Court reasoned, then, that the differential treatment between
groups of voters is by itself an injury for standing purposes. To
the District Court, this supposed “unequal treatment of voters .
. . harms the [Voter] Plaintiffs because, as in-person voters,
they must vote by the end of the congressionally established
Election Day in order to have their votes counted.” Id. The
District Court cited no case law in support of its conclusion that
the injury it identified gives rise to Article III standing.

        The District Court’s analysis suffers from several flaws.
First, the Deadline Extension and Presumption of Timeliness
apply to all voters, not just a subset of “preferred” voters. It is
an individual voter’s choice whether to vote by mail or in
person, and thus whether to become a part of the so-called
“preferred class” that the District Court identified. Whether to


14
  The District Court did not find that the Deadline Extension
created such a preferred class.
                               -45-
join the “preferred class” of mail-in voters was entirely up to
the Voter Plaintiffs.

        Second, it is not clear that the mere creation of so-called
“classes” of voters constitutes an injury in fact. An injury in
fact requires the “invasion of a legally protected interest.”
Lujan, 504 U.S. at 560. We doubt that the mere existence of
groupings of voters qualifies as an injury per se. “An equal
protection claim will not lie by ‘conflating all persons not
injured into a preferred class receiving better treatment’ than
the plaintiff.” Thornton v. City of St. Helens, 425 F.3d 1158,
1167 (9th Cir. 2005) (quoting Joyce v. Mavromatis, 783 F.2d
56, 57 (6th Cir. 1986)); see also, e.g., Batra v. Bd. of Regents
of Univ. of Neb., 79 F.3d 717, 721 (8th Cir. 1996) (“[T]he
relevant prerequisite is unlawful discrimination, not whether
plaintiff is part of a victimized class.”). More importantly, the
Voter Plaintiffs have shown no disadvantage to themselves that
arises simply by being separated into groupings. For instance,
there is no argument that it is inappropriate that some voters
will vote in person and others will vote by mail. The existence
of these two groups of voters, without more, simply does not
constitute an injury in fact to in-person voters.

       Plaintiffs may believe that injury arises because of a
preference shown for one class over another. But what,
precisely, is the preference of which Plaintiffs complain? In
Bush v. Gore, the Supreme Court held that a State may not
engage in arbitrary and disparate treatment that results in the
valuation of one person’s vote over that of another. 531 U.S.
at 104–05. Thus, “the right of suffrage can be denied by a
debasement or dilution of the weight of a citizen’s vote just as
effectively as by wholly prohibiting the free exercise of the
                               -46-
franchise.” Id. at 105 (quoting Reynolds, 377 U.S. at 555)
(emphasis added). As we have already discussed, vote dilution
is not an injury in fact here.

        What about the risk that some ballots placed in the mail
after Election Day may still be counted? Recall that no voter—
whether in person or by mail—is permitted to vote after
Election Day.        Under Plaintiffs’ argument, it might
theoretically be easier for one group of voters—mail-in
voters—to illegally cast late votes than it is for another group
of voters—in-person voters. But even if that is the case, no
group of voters has the right to vote after the deadline.15 We
remember that “a private citizen lacks a judicially cognizable
interest in the prosecution or nonprosecution of another.”
Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) (citations
omitted). And “a plaintiff lacks standing to complain about his
inability to commit crimes because no one has a right to
commit a crime.” Citizen Ctr. v. Gessler, 770 F.3d 900, 910
(10th Cir. 2014). Without a showing of discrimination or other
intentionally unlawful conduct, or at least some burden on
Plaintiffs’ own voting rights, we discern no basis on which they
have standing to challenge the slim opportunity the
Presumption of Timeliness conceivably affords wrongdoers to
violate election law. Cf. Minn. Voters Alliance v. Ritchie, 720
F.3d 1029, 1033 (8th Cir. 2013) (affirming dismissal of claims

15
   Moreover, we cannot overlook that the mail-in voters
potentially suffer a disadvantage relative to the in-person
voters. Whereas in-person ballots that are timely cast will
count, timely cast mail-in ballots may not count because, given
mail delivery rates, they may not be received by 5:00 P.M. on
November 6.
                             -47-
“premised on potential harm in the form of vote dilution caused
by insufficient pre-election verification of [election day
registrants’] voting eligibility and the absence of post-election
ballot rescission procedures”).

            ii.   Speculative injury from ballots counted
                  under the Presumption of Timeliness.

        Plaintiffs’ theory as to the Presumption of Timeliness
focuses on the potential for some voters to vote after Election
Day and still have their votes counted. This argument reveals
that their alleged injury in fact attributable to the Presumption
is “conjectural or hypothetical” instead of “actual or
imminent.” Spokeo, 136 S. Ct. at 1547–48 (quoting Lujan, 504
U.S. at 560). The Supreme Court has emphasized that a
threatened injury must be “certainly impending” and not
merely “possible” for it to constitute an injury in fact. Clapper,
568 U.S. at 409 (emphasis in original) (quoting Whitmore v.
Ark., 495 U.S. 149, 158 (1990)). When determining Article III
standing, our Court accepts allegations based on well-pleaded
facts; but we do not credit bald assertions that rest on mere
supposition. Finkelman v. NFL, 810 F.3d 187, 201–02 (3d Cir.
2016). The Supreme Court has also emphasized its “reluctance
to endorse standing theories that rest on speculation about the
decisions of independent actors.” Clapper, 568 U.S. at 414. A
standing theory becomes even more speculative when it
requires that independent actors make decisions to act
unlawfully. See City of L.A. v. Lyons, 461 U.S. 95, 105–06 &
106 n.7 (1983) (rejecting Article III standing to seek injunction
where party invoking federal jurisdiction would have to
establish that he would unlawfully resist arrest or police
officers would violate department orders in future).
                              -48-
        Here, the Presumption of Timeliness could inflict injury
on the Voter Plaintiffs only if: (1) another voter violates the
law by casting an absentee ballot after Election Day; (2) the
illegally cast ballot does not bear a legible postmark, which is
against USPS policy;16 (3) that same ballot still arrives within
three days of Election Day, which is faster than USPS
anticipates mail delivery will occur;17 (4) the ballot lacks
sufficient indicia of its untimeliness to overcome the
Presumption of Timeliness; and (5) that same ballot is
ultimately counted. See Donald J. Trump for Pres., Inc. v.
Way, No. 20-cv-10753, 2020 WL 6204477, at *7 (D.N.J. Oct.
22, 2020) (laying out similar “unlikely chain of events”
required for vote dilution harm from postmark rule under New
Jersey election law); see also Reilly v. Ceridian Corp., 664
F.3d 38, 43 (3d Cir. 2011) (holding purported injury in fact was
too conjectural where “we cannot now describe how
Appellants will be injured in this case without beginning our
explanation with the word ‘if’”). This parade of horribles “may
never come to pass,” Trump for Pres. v. Boockvar, 2020 WL
5997680, at *33, and we are especially reluctant to endorse
such a speculative theory of injury given Pennsylvania’s “own
mechanisms for deterring and prosecuting voter fraud,”




16
   See Defendant-Appellee’s Br. 30 (citing 39 C.F.R. §
211.2(a)(2); Postal Operations Manual at 443.3).
17
  See Pa. Democratic Party, 2020 WL 5554644, at *12 (noting
“current two to five day delivery expectation of the USPS”).
                             -49-
Donald J. Trump for Pres., Inc. v. Cegavske, No. 20-1445,
2020 WL 5626974, at *6 (D. Nev. Sept. 18, 2020). 18

        To date, the Secretary has reported that at least 655
ballots without a legible postmark have been collected within
the Deadline Extension period.19 But it is mere speculation to
say that any one of those ballots was cast after Election Day.
We are reluctant to conclude that an independent actor—here,
one of 655 voters—decided to mail his or her ballot after
Election Day contrary to law. The Voter Plaintiffs have not
provided any empirical evidence on the frequency of voter
fraud or the speed of mail delivery that would establish a
statistical likelihood or even the plausibility that any of the 655

18
   Indeed, the conduct required of a voter to effectuate such a
scheme may be punishable as a crime under Pennsylvania
statutes that criminalize forging or “falsely mak[ing] the
official endorsement on any ballot,” 25 Pa. Stat. & Cons. Stat.
§ 3517 (punishable by up to two years’ imprisonment);
“willfully disobey[ing] any lawful instruction or order of any
county board of elections,” id. § 3501 (punishable by up to one
year’s imprisonment); or voting twice in one election, id. §
3535 (punishable by up to seven years’ imprisonment).
19
   As of the morning of November 12, Secretary Boockvar
estimates that 655 of the 9383 ballots received between 8:00
P.M. on Election Day and 5:00 P.M. on November 6 lack a
legible postmark. See Dkt. No. 59. That estimate of 655
ballots does not include totals from five of Pennsylvania’s 67
counties: Lehigh, Northumberland, Tioga, Warren, and
Wayne. Id. The 9383 ballots received, however, account for
all of Pennsylvania’s counties. Id.
                               -50-
ballots was cast after Election Day. Any injury to the Voter
Plaintiffs attributable to the Presumption of Timeliness is
merely “possible,” not “actual or imminent,” and thus cannot
constitute an injury in fact.

   B. Purcell

        Even were we to conclude that Plaintiffs have standing,
we could not say that the District Court abused its discretion in
concluding on this record that the Supreme Court’s election-
law jurisprudence counseled against injunctive relief. Unique
and important equitable considerations, including voters’
reliance on the rules in place when they made their plans to
vote and chose how to cast their ballots, support that
disposition. Plaintiffs’ requested relief would have upended
this status quo, which is generally disfavored under the “voter
confusion” and election confidence rationales of Purcell v.
Gonzalez, 549 U.S. 1, 4–5 (2006). One can assume for the sake
of argument that aspects of the now-prevailing regime in
Pennsylvania are unlawful as alleged and still recognize that,
given the timing of Plaintiffs’ request for injunctive relief, the
electoral calendar was such that following it “one last time”
was the better of the choices available. Perez, 138 S. Ct. at
2324 (“And if a [redistricting] plan is found to be unlawful very
close to the election date, the only reasonable option may be to
use the plan one last time.”).

        Here, less than two weeks before Election Day,
Plaintiffs asked the District Court to enjoin a deadline
established by the Pennsylvania Supreme Court on September
17, a deadline that may have informed voters’ decisions about
whether and when to request mail-in ballots as well as when
                              -51-
and how they cast or intended to cast them. In such
circumstances, the District Court was well within its discretion
to give heed to Supreme Court decisions instructing that
“federal courts should ordinarily not alter the election rules on
the eve of an election.” Republican Nat’l Comm. v.
Democratic Nat’l Comm., 140 S. Ct. 1205, 1207 (2020) (per
curiam) (citing Purcell, 549 U.S. at 1).

        In Purcell, an appeal from a federal court order
enjoining the State of Arizona from enforcing its voter
identification law, the Supreme Court acknowledged that
“[c]onfidence in the integrity of our electoral processes is
essential to the functioning of our participatory democracy.”
549 U.S. at 4. In other words, “[c]ourt orders affecting
elections, especially conflicting orders, can themselves result
in voter confusion and consequent incentive to remain away
from the polls. As an election draws closer, that risk will
increase.” Id. at 4–5. Mindful of “the necessity for clear
guidance to the State of Arizona” and “the imminence of the
election,” the Court vacated the injunction. Id. at 5.

       The principle announced in Purcell has very recently
been reiterated. First, in Republican National Committee, the
Supreme Court stayed on the eve of the April 7 Wisconsin
primary a district court order that altered the State’s voting
rules by extending certain deadlines applicable to absentee
ballots. 140 S. Ct. at 1206. The Court noted that it was
adhering to Purcell and had “repeatedly emphasized that lower
federal courts should ordinarily not alter the election rules on
the eve of an election.” Id. at 1207 (citing Purcell, 549 U.S. at
1). And just over two weeks ago, the Court denied an
application to vacate a stay of a district court order that made
                              -52-
similar changes to Wisconsin’s election rules six weeks before
Election Day. Democratic Nat’l Comm. v. Wis. State
Legislature, No. 20A66, 592 U.S. __, 2020 WL 6275871 (Oct.
26, 2020) (denying application to vacate stay). Justice
Kavanaugh explained that the injunction was improper for the
“independent reason[]” that “the District Court changed
Wisconsin’s election rules too close to the election, in
contravention of this Court’s precedents.”          Id. at *3
(Kavanaugh, J., concurring). Purcell and a string20 of Supreme
Court election-law decisions in 2020 “recognize a basic tenet
of election law: When an election is close at hand, the rules of
the road should be clear and settled.” Id.

20
   See, e.g., Andino v. Middleton, No. 20A55, 592 U.S. __,
2020 WL 5887393, at *1 (Oct. 5, 2020) (Kavanaugh, J.,
concurring) (“By enjoining South Carolina’s witness
requirement shortly before the election, the District Court
defied [the Purcell] principle and this Court’s precedents.”
(citations omitted)); Merrill v. People First of Ala., No.
19A1063, 591 U.S. __, 2020 WL 3604049 (Mem.), at *1 (July
2, 2020); Republican Nat’l Comm., 140 S. Ct. at 1207; see also
Democratic Nat’l Comm. v. Bostelmann, 977 F.3d 639, 2020
WL 5951359, at *1 (7th Cir. Oct. 8, 2020) (per curiam)
(holding that injunction issued six weeks before election
violated Purcell); New Ga. Project v. Raffensperger, 976 F.3d
1278, 1283 (11th Cir. Oct. 2, 2020) (“[W]e are not on the eve
of the election—we are in the middle of it, with absentee
ballots already printed and mailed. An injunction here would
thus violate Purcell’s well-known caution against federal
courts mandating new election rules—especially at the last
minute.” (citing Purcell, 549 U.S. at 4–5)).
                              -53-
        The prevailing state election rule in Pennsylvania
permitted voters to mail ballots up through 8:00 P.M. on
Election Day so long as their ballots arrived by 5:00 P.M. on
November 6. Whether that rule was wisely or properly put in
place is not before us now. What matters for our purposes
today is that Plaintiffs’ challenge to it was not filed until
sufficiently close to the election to raise a reasonable concern
in the District Court that more harm than good would come
from an injunction changing the rule. In sum, the District
Court’s justifiable reliance on Purcell constitutes an
“alternative and independent reason[]” for concluding that an
“injunction was unwarranted” here. Wis. State Legislature,
2020 WL 6275871, at *3 (Kavanaugh, J., concurring).

                     IV.     CONCLUSION

       We do not decide today whether the Deadline Extension
or the Presumption of Timeliness are proper exercises of the
Commonwealth of Pennsylvania’s lawmaking authority,
delegated by the U.S. Constitution, to regulate federal
elections. Nor do we evaluate the policy wisdom of those two
features of the Pennsylvania Supreme Court’s ruling. We hold
only that when voters cast their ballots under a state’s facially
lawful election rule and in accordance with instructions from
the state’s election officials, private citizens lack Article III
standing to enjoin the counting of those ballots on the grounds
that the source of the rule was the wrong state organ or that
doing so dilutes their votes or constitutes differential treatment
of voters in violation of the Equal Protection Clause. Further,
and independent of our holding on standing, we hold that the
District Court did not err in denying Plaintiffs’ motion for
injunctive relief out of concern for the settled expectations of
                              -54-
voters and election officials. We will affirm the District
Court’s denial of Plaintiffs’ emergency motion for a TRO or
preliminary injunction.




                           -55-